DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0262109, Chen hereafter) in view of Lin (US 2012/0275305).
RE claim 1, Chen discloses a user equipment, comprising: a receiver, which in operation, receives random access configuration parameters from a base station that controls a radio cell of a mobile communication system in which the user equipment is located (Paragraph 80, transmission power parameters received by a UE in a configuration message, Figure 9); and a processor (Figure 9), which in operation, controls to repeatedly perform a random access procedure with the base station, based on the received random access configuration parameters, for a time period up to an end of a primary time interval (Figure 3, time interval 310) or until a maximum number of RACH procedures is reached or until successful completion of the random access procedure with the base station (Paragraph 79), wherein the primary time interval comprises a plurality of secondary time intervals (Figure 3, intervals numbered 340); wherein the processor, when controlling to repeatedly perform the random access procedure, determines random access parameters, which are valid for the duration of the respective secondary time interval in which the respective at least one random access procedure is performed, based on the received random access configuration parameters and depending on the respective secondary time interval (Paragraphs 81-84 and Figure 3); and a transmitter, which in operation, transmits messages of the respective random access procedure using the determined valid random access parameters (Figures 3 and 9).
Chen does not explicitly disclose that the random access procedure is a prioritized random access procedure.
(Paragraphs 30, 33-34, services utilized by a UE can be classified into Emergency, Scheduled, High Priority, Low Priority and Normal. Conventional random access protocols can be modified for achieving prioritized random access for wireless communication devices with different priority levels pre-assigned according to their respective different service requirements).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user equipment of Chen with the teachings of Lin in order to reduce collisions for urgent transmissions. 
RE claim 7, Chen discloses a base station that controls a radio cell of a mobile communication system in which a user equipment is located, the base station comprising: a receiver, which in operation, receives a channel state information, CSI, report and/or a measurement report from the user equipment; a processor, which in operation, determines, based on the received CSI report and/or the received measurement report, random access configuration parameters to be used by the user equipment for repeatedly performing a random access procedure with the base station within a primary time interval which comprises a plurality of secondary time intervals (Paragraphs 80-84, transmission power parameters received by a UE in a configuration message, Figure 3, time interval 310, Paragraphs 96-97); and a transmitter, which in operation, transmits the determined random access configuration parameters to the user equipment such that the user equipment is able to determine, based on the random access configuration parameters and depending on the respective secondary time interval, random access parameters, which are valid for the duration of (Figure 3, intervals numbered 340) in which the respective at least one prioritized random access procedure is performed (Paragraph 80, transmission power parameters received by a UE in a configuration message).
Chen does not explicitly disclose that the random access procedure is a prioritized random access procedure.
However, Lin teaches a prioritized random access procedure (Paragraphs 30, 33-34, services utilized by a UE can be classified into Emergency, Scheduled, High Priority, Low Priority and Normal. Conventional random access protocols can be modified for achieving prioritized random access for wireless communication devices with different priority levels pre-assigned according to their respective different service requirements).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base station of Chen with the teachings of Lin in order to reduce collisions for urgent transmissions. 
RE claims 2 and 8, Chen in view of Lin discloses the user equipment according to claim 1 and the base station according to claim 7 as set forth above. Note that Chen further discloses wherein the random access configuration parameters include: an initial power value to be used for an initial prioritized random access procedure (Paragraphs 80-84, transmission power parameters received by a UE in a configuration message, Figure 3, time interval 310, Paragraphs 96-97); and a plurality of power ramping step size values, each indicating an increment to the preceding power value to be used for each prioritized random access procedure performed within the respective secondary time interval (Paragraphs 80-84, transmission power parameters received by a UE in a configuration message, Figure 3, time interval 310, Paragraphs 96-97)
RE claims 3 and 9, Chen in view of Lin discloses the user equipment according to claim 1 and the base station according to claim 7 as set forth above. Note that Chen further discloses wherein the power ramping step size values increase with each passed secondary time interval (Paragraphs 80-84, transmission power parameters received by a UE in a configuration message, Figure 3, time interval 310, Paragraphs 96-97)
RE claim 12, Chen in view of Lin discloses the user equipment according to claim 1 and the base station according to claim 7 as set forth above. Note that Chen further discloses wherein the number of secondary time intervals is configurable by the base station and further comprised in the random access configuration parameters, wherein the maximum number of secondary time intervals corresponds with the number of available power ramping step size values (Paragraphs 80-84, transmission power parameters received by a UE in a configuration message, Figure 3, time interval 310, Paragraphs 96-97)
Claims 4, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lin and further in view of Damnjanovic et al. (US 2010/0309877, Damnjanovic hereafter).
RE claims 4 and 10, Chen in view of Lin discloses the user equipment according to claim 1 and the base station according to claim 7 as set forth above. Chen in view of Lin does not explicitly disclose wherein the random access configuration parameters further include a single back-off value indicating a waiting time between two subsequent 
However, Damnjanovic teaches wherein the random access configuration parameters further include a single back-off value indicating a waiting time between two subsequent prioritized random access procedures, wherein the single back-off value is applicable to all secondary time intervals (Paragraphs 81-83).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user equipment and base station of Chen in view of Lin with the teachings of Damnjanovic in order to further reduce random access delay.
RE claims 5 and 11, Chen in view of Lin discloses the user equipment according to claim 1 and the base station according to claim 7 as set forth above. Chen in view of Lin does not explicitly disclose wherein the random access configuration parameters include multiple back-off values, each indicating the respective waiting time between two subsequent prioritized random access procedures within the respective secondary time interval; wherein the multiple back-off values change with each passed secondary time interval; or wherein the multiple back-off values decrease with each passed secondary time interval; or wherein the multiple back-off values increase with each passed secondary time interval; or wherein the multiple back-off values are a predetermined combination of increasing values, decreasing values and constant values to be used throughout the plurality of secondary time intervals.
However, Damnjanovic teaches wherein the random access configuration parameters include multiple back-off values, each indicating the respective waiting time between two subsequent prioritized random access procedures within the respective secondary time interval; wherein the multiple back-off values change with each passed secondary time interval; or wherein the multiple back-off values decrease with each passed secondary time interval; or wherein the multiple back-off values increase with each passed secondary time interval; or wherein the multiple back-off values are a predetermined combination of increasing values, decreasing values and constant values to be used throughout the plurality of secondary time intervals (Paragraphs 81-83).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user equipment and base station of Chen in view of Lin with the teachings of Damnjanovic in order to further reduce random access delay.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Lin and further in view of NPL (3GPP TS 38.321 V15.0.0, December 2017, “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Medium Access Control (MAC) protocol specification”).
RE claim 6, Chen in view of Lin discloses the user equipment according to claim 1 as set forth above. Chen in view of Lin does not explicitly disclose wherein the processor, which in operation, controls to inform the base station about a beam failure recovery failure or handover failure, if the primary time interval has lapsed.
However, NPL teaches wherein the processor, which in operation, controls to inform the base station about a beam failure recovery failure or handover failure, if the primary time interval has lapsed (Page 39, section 5.17 teaches a Beam Failure Recovery Request procedure used for indicating to the serving gNB when beam failure is detected by the lower layers and indicated to the MAC entity. When the beam failure occurs, a timer is started and a Random Access Procedure is begun. If the timer expires, random access had failed and this a beam failure is indicated to the upper layers and thus the gNB.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the user equipment of Chen in view of Lin with the teachings of NPL since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
RE claim 13, prior arts do not explicitly disclose, teach or suggest a large power ramping step size value in case the received CSI report and/or the received measurement report indicates a low channel quality; and a small power ramping step size value in case the received CSI report and/or the received measurement report indicates a high channel quality.
RE claim 14, prior arts do not explicitly disclose, teach or suggest determining if updated random access configuration parameters have to be transmitted to the user equipment based on a comparison of the received CSI report with a previously received CSI report.
RE claim 15, prior arts do not explicitly disclose, teach or suggest wherein the base station acts as a source base station; wherein the receiver, which in operation, receives a measurement report from the user equipment; wherein the processor, which in operation, controls to forward the received measurement report to a target base .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,760,598, Kurenniemi discloses the controlling of downlink transmission power step sizes based upon received signal quality of the signal from the UE to the BS. Adjustments are made in larger step sizes for UP and DOWN changes to the DL transmission power when it is determined that the received signal quality is good while using smaller step sizes when poorer received signal quality is determined to the BS. Though similar to claim 13 of the instant application, it is explicitly opposite to the claimed invention. Kurenniemi further explicitly discloses that the reason for this adjustment method is to avoid “to minimize the effect of possible receipt of erroneous power control commands from the UE”. As such, this reference teaches away from the claimed intention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461